SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials THE KROGER CO. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: PROXY NOTICE OF ANNUAL MEETING OF SHAREHOLDERS PROXY STATEMENT AND 2 FELLOW SHAREHOLDERS: In 2010, the Kroger team continued to grow our business and reward our Shareholders in a difficult economic and operating environment. We also further strengthened our position as the leading traditional grocery retailer in the U.S. Kroger’s competitive strengths include: Significant scale. Today we operate more than 2,400 retail grocery stores and multi-department stores in 31 states, plus over 1,000 supermarket fuel locations and more than 700 convenience stores. Total sales in 2010 were a record-breaking $82.2 billion; Strong and growing market share. Kroger holds the #1 or #2 share in 38 of our 42 major markets; Offering a personalized approach to each Customer, based on the proprietary consumer insights we gain from our partnership with dunnhumbyUSA. This unique advantage helped Kroger grow both our number of loyal households and total households that shop with us; Industry-leading identical supermarket sales growth. While many major grocery competitors experienced negative identical-sales trends in 2010 and recent years, Kroger has delivered positive identical sales, excluding fuel, for 29 consecutive quarters; A consistent record of rewarding Shareholders through dividends and share repurchases; and A strong balance sheet with significant financial flexibility. 2010 Highlights Kroger’s Customer 1st strategy focuses on people, prices, service, selection, and shopping experience. The 338,000 Associates who bring this strategy to life prove every day that this combination is winning with Customers. Total 2010 sales increased 7.1 percent to $82.2 billion, and net earnings were $1.12 billion, or $1.74 per diluted share. This compares with 2009 total sales of $76.7 billion and reported net earnings of $70.0 million, or $0.11 per diluted share in 2009. Excluding the effect of the non-cash impairment charges taken in the third quarter of 2009, net earnings in the prior year would have been $1.12 billion, or $1.71 per diluted share. Significant scale. One measure of the success of Kroger’s Customer 1st strategy is our unparalleled reach within the regions in which we operate. Approximately one-half of all U.S. households have a Kroger loyalty card. Looking specifically at the markets where Kroger operates, nearly 85 percent of households hold a Kroger loyalty card and have shopped with us during the last year. Each and every one of our cardholders benefits from Kroger’s unique combination of value, selection, service, and convenience just by being a Kroger shopper. We believe in giving our Customers choices. Therefore, Kroger offers both a full complement of national brands and the most robust store-brand portfolio in the industry. Strong growth in Kroger’s Corporate Brand products continued across all three categories in 2010: Private Selection, our premium brands; Banner Brands like Kroger, Ralphs and King Soopers, which represent the majority of our own Corporate Brands; and Value brand items, aimed at our most price-sensitive Customers. Kroger’s 40 manufacturing plants supplied about 40 percent of the Corporate Brand units sold. During 2010, these Corporate Brands accounted for approximately one-third of Kroger’s total grocery unit sales. 1 Strong and growing market share. Our fundamental Customer 1st strategy continues to deliver positive market share results. We increased market share in 2010 by an estimated 80 basis points across 19 major marketing areas, according to Nielsen Homescan Data. More specifically, where Walmart supercenters are our primary competitor, we grew market share by 75 basis points in 17 of 19 major markets compared to the previous year. Our Associates’ dedication to satisfying one Customer at a time helps the Kroger family of stores compete effectively with retailers who sell both consumables and groceries. Kroger serves our Customers’ everyday needs for groceries and so much more. We offer discounts on fuel, convenient pharmacies with $4 and $10 generic drugs, The Little Clinic locations for everyday illnesses and physicals, and an abundance of gift cards. We have special cell phone offerings through i-wireless, healthy restaurant-quality take-home meals, and outstanding selections of seasonal floral, home décor, and celebration items. Kroger also offers our unique 1-2-3 Rewards MasterCard. This is one of the many products from Kroger Personal Finance that give our customers even more savings and rewards for their purchases, including items bought outside Kroger with the 1-2-3 Rewards MasterCard. We now have more than 1,000 supermarket fuel centers and over 1,900 pharmacies. By offering fuel savings and $4 and $10 generics – along with everyday savings and benefits from our loyalty program – we encourage our Customers to visit Kroger for all of their groceries, health and beauty products, prescriptions, other household items, and fuel. Proprietary consumer insights are driving strong customer loyalty. Kroger’s strategic partnership with dunnhumbyUSA helps us to continue to build our loyal household base. dunnhumbyUSA is a global leader in data management, customer analysis, and insight-led planning. Through the unique customer insights Kroger gains from our loyalty data, we are able to offer unparalleled personalized marketing plans that reward our most loyal Customers with greater value for the products they like and buy regularly. In 2010, our number of loyal households continued to increase, as did the number of their store visits. Total households shopping at our stores also increased year over year. As a result of the combination of higher household counts and more visits per household, we generated positive identical sales for both loyal and total households in 2010. Industry leading identical sales growth. Our strong 2010 results are the outcome of our consistent approach to managing Kroger’s business and executing our Customer 1st strategy, which creates a powerful connection with a broad range of shoppers. We focus on identical sales growth, excluding fuel, because it powers our business model and generates earnings and free cash flow that reward our Shareholders. Identical supermarket sales increased in 2010 by 2.8 percent, excluding fuel. Quarter after quarter of positive identical sales growth distinguishes Kroger from many other retailers. In fact, Kroger has produced positive identical sales for 29 consecutive quarters. We continued to have positive tonnage growth in the fiscal year on top of strong results in the prior year. Our promotional and pricing strategies are designed to deliver sustainable results by building long-term customer loyalty and expanding our competitive advantage. 2 Consistent record of rewarding Shareholders. In 2010, we achieved solid positive identical supermarket sales and market share growth, which demonstrates that we can strengthen our business and reward shareholders by placing our customers’ needs first. Kroger’s return to our Shareholders has been strong. Our total payout to Shareholders during the past five years (combining dividends and share repurchases) has averaged nearly 70 percent of net income. In fiscal 2010, for example, Kroger repurchased $545 million of our Common Shares, on top of share repurchases of $218 million in 2009 and $637 million in 2008. That’s more than $1.1 billion of share repurchases during the last three years, and more than $6.4 billion since January 2000. And, on March 3, 2011, Kroger announced that our Board of Directors had authorized an additional $1 billion share repurchase program. We also paid dividends of $250 million in fiscal 2010, increasing the dividends paid to Shareholders in each of the years since we began paying a dividend in 2006. During the last five years, Kroger has paid more than $1.0 billion in dividends to our Shareholders. We’ve been able to accomplish this while maintaining our investment-grade credit rating and reducing long-term debt and annual interest expense. Strong balance sheet with significant flexibility. Kroger’s BBB investment-grade credit rating gives us significant financial flexibility. During 2010, Kroger reduced net total debt by $243.5 million, to $7.3 billion. In addition, at the end of fiscal 2010, our net total debt to EBITDA ratio, adjusted for the impairment charges in fiscal 2010 and 2009, was 1.89 compared with 1.97 at the end of fiscal 2009. Living our Mission and Values Safety Safety is one of our core values. As a result of our Associates’ engagement in our safety programs, Kroger has reduced the accident rates in stores and plants by 74 percent during the past 15 years. We continue to make steady progress toward our goal of zero accidents. Partnering with our Customers and Associates to serve our communities. We have the privilege of touching the lives of millions of Customers daily in our 2,458 supermarkets, 786 convenience stores and 361 jewelry stores. Kroger is proud to partner with our Associates and Customers to help improve the communities in which we live and work. We are especially focused on helping Feeding America and more than 80 community organizations that feed the hungry. During the past five years, Kroger has donated the equivalent of 560 million meals to local food banks. The winners of The Kroger Co. Community Service Award for 2010 are listed after this letter. Their hard work and dedication are appreciated by us all, and we encourage all of our Associates to get involved in the communities where we work and live. Sustainability is a major focus. Kroger continues to make important progress on our sustainability agenda. We encourage you to read our latest sustainability report, which is available at www.thekrogerco.com. 3 Executive Changes We note with deep sadness the unexpected passing on February 16, 2011 of our colleague, friend, and company executive, Donald E. Becker. Don was Kroger’s Executive Vice President since 2004. In that role, he led merchandising, marketing, and procurement. Don began his career with Kroger in 1969 as a clerk in the stores in Cincinnati where he met his future wife. In his 42 years with the Company, Don held many leadership positions including Vice President of the Cincinnati/Dayton division and President of Kroger’s Central division. Don was a “people person” who touched many lives. He was an avid promoter of diversity, and a mentor and friend to many. On February 22, 2011, more than 1,600 associates and friends gathered at the Duke Energy Convention Center to celebrate Don’s life in reflection, song, and meditation. Our Company’s success has been and will continue to be deeply influenced by Don’s unwavering focus on the Customer, his merchandising brilliance, and his abiding passion for people. * In 2010, Kroger announced several retirements, promotions and appointments at the corporate and division levels. Paul J. Scutt, Senior Vice President for Retail Operations, retired after 45 years with The Kroger Co. Paul began as a store clerk with Kroger in 1965. He left the Company to spend two years in the Army, serving in Vietnam for 15 months. Upon returning from the military and earning his college degree, Paul entered Kroger’s management training program. Paul quickly rose through the Company’s operations and merchandising positions, including Vice President of Dillon Companies (1997) and President of Kroger’s Central division (2000) based in Indianapolis. In his role as Senior Vice President of Retail Operations, Kroger significantly reduced employee accidents, improved management of product shrink and operating costs, and instituted process changes that have allowed the Company to invest in our Customer 1st Strategy. Della Wall, Group Vice President for Human Resources, retired after 39 years with Kroger. Kathleen S. Barclay was elected an officer of the Company and Senior Vice President for Human Resources in late 2009. Ms. Barclay joined Kroger after serving as the Global Human Resources executive for General Motors. Carver L. Johnson, who served as Kroger’s first Chief Diversity Officer, retired from the Company. John E. Bays, President of the Dillon Storesdivision, retired after 42 with the Company. Joseph A. Grieshaber, Jr. was appointed President of the Dillon Storesdivision, replacing Mr. Bays. Phyllis J. Norris, President of City Market, retired after 36 years with the Company. Jeffrey D. Burt was promoted to Group Vice President of Perishables. Geoffrey J. Covert, President of the Cincinnati/Dayton division, was elected an officer of the Company and was promoted to Senior Vice President, Retail Operations. Bryan H. Kaltenbach was promoted to President of the Food 4 Less division. Sukanya R. Madlinger was promoted to President of the Cincinnati/Dayton division. These men and women helped make Kroger a better place to shop and work, and we greatly appreciate their contributions. 4 Best in Class Retailer – Long-Term Goals Our objective is to create value for Shareholders at industry leadership levels. More specifically, our goals are to: Continue to grow sales and loyal households through execution of our Customer 1st strategy; Expand earnings through steady identical sales growth together with modest growth in operating margins, without fuel; Target annual earnings per share growth averaging 6 to 8 percent over a rolling 3- to 5-year horizon; Achieve a total shareholder return of 8 to 10 percent, including our dividend; and Generate an average annual return for Shareholders that matches or exceeds the S&P 500, with less volatility. These are ambitious long-term goals. When I travel and visit our stores, Kroger Associates tell me they are inspired by what we can accomplish together. They believe in Customer 1st and see the results. While we are encouraged by the Company’s recent performance, I do not want to imply that we are satisfied. We still have significant opportunities for improvement. We need to continue our disciplined cost reductions and take more costs out of our business so we can invest more in areas that drive profitable growth. We also know there are challenges ahead for 2011 and beyond, including, an economic recovery that is weaker and slower than we hoped; customers who are concerned about rising fuel and food costs; continued high unemployment that is holding back consumer confidence; and rising pension and healthcare costs that we all must address together. Even with these challenges and others, I am confident in Kroger and our future. We have all the elements of success in place: outstanding Associates who are engaged in serving every Customer; a convenient and updated store base; passionate and seasoned leaders in stores, offices and facilities at every level of the company; a strong balance sheet and financial position; and a robust operating strategy that is working. It is my privilege to be a part of our dedicated team that I believe is the best in the industry. On behalf of all of us, thank you for your continued support and interest in Kroger. David B. Dillon Chairman of the Board and Chief Executive Officer 5 Congratulations to the winners of The Kroger Co. Community Service Award for 2010: Division Recipient Atlanta Jay Walker Central Chuck Kumler Cincinnati Store #829 City Market Tommy Romero Columbus Don Rings Delta Scott Knight Dillon Stores Vernan L. Stout Food 4 Less Phoebe Sime Fred Meyer Kim Watson Fry’s Terry A. Daane Jay C Stores Eva Hobson King Soopers Mary Goodson Michigan Crystal Fenrich Mid-Atlantic Fred Meredith Mid-South Devin Hayes QFC Scott Bergquist Ralphs Amanda Sims Smith’s Debbie and Jim Dye Southwest Store #321 Cultural Council Team / District 1 Country Oven Bakery Chris Montgomery Delight Products Alexis Smith Winchester Farms Winchester Farms Recreation Committee Vandervoort Dairy Joseph Wayne General Office Mayro Kanning C-Stores (Quik Stop) William Rankin Turkey Hill Dairy Tammy Hynes and Genise Wade Logistics Jack Hernandez, Jr. 6 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Cincinnati, Ohio, May 13, 2011 To All Shareholders of The Kroger Co.: The annual meeting of shareholders of The Kroger Co. will be held at the MUSIC HALL BALLROOM, MUSIC HALL, 1241 Elm Street, Cincinnati, Ohio 45202, on June 23, 2011, at 11 a.m., eastern time, for the following purposes: 1. To elect the directors for the ensuing year; 2. To consider and act upon a proposal to approve the 2011 Long-Term Incentive and Cash Bonus Plan; 3. To consider and act upon an advisory vote on executive compensation; 4. To consider and act upon an advisory vote on the frequency of future advisory votes on executive compensation; 5. To consider and act upon a proposal to ratify the selection of independent public accountants for the year 2011; 6. To act upon a shareholder proposal, if properly presented at the annual meeting; and 7. To transact such other business as may properly be brought before the meeting; all as set forth in the Proxy Statement accompanying this Notice. Holders of common shares of record at the close of business on April 25, 2011, will be entitled to vote at the meeting. ATTENDANCE Only shareholders and persons holding proxies from shareholders may attend the meeting. If you are attending the meeting, please bring the notice of the meeting that was separately mailed to you or the top portion of your proxy card, either of which will serve as your admission ticket. YOUR MANAGEMENT DESIRES TO HAVE A LARGE NUMBER OF SHAREHOLDERS REPRESENTED AT THE MEETING, IN PERSON OR BY PROXY. PLEASE VOTE YOUR PROXY ELECTRONICALLY VIA THE INTERNET OR BY TELEPHONE. IF YOU HAVE ELECTED TO RECEIVE PRINTED MATERIALS, YOU MAY SIGN AND DATE THE PROXY AND MAIL IT IN THE SELF-ADDRESSED ENVELOPE PROVIDED. NO POSTAGE IS REQUIRED IF MAILED WITHIN THE UNITED STATES. If you are unable to attend the annual meeting, you may listen to a live webcast of the meeting, which will be accessible through our website, www.thekrogerco.com, at 11 a.m., eastern time. By order of the Board of Directors, Paul W. Heldman, Secretary 7 PROXYSTATEMENT Cincinnati, Ohio, May 13, 2011 Your proxy is solicited by the Board of Directors of The Kroger Co., and the cost of solicitation will be borne by Kroger. We will reimburse banks, brokers, nominees, and other fiduciaries for postage and reasonable expenses incurred by them in forwarding the proxy material to their principals. Kroger has retained D.F. King & Co., Inc., 48 Wall Street, New York, New York, to assist in the solicitation of proxies and will pay that firm a fee estimated at present not to exceed $15,000. Proxies may be solicited personally, by telephone, electronically via the Internet, or by mail. David B. Dillon, John T. LaMacchia, and Bobby S. Shackouls, all of whom are Kroger directors, have been named members of the Proxy Committee. The principal executive offices of The Kroger Co. are located at 1014 Vine Street, Cincinnati, Ohio 45202-1100. Our telephone number is 513-762-4000. This Proxy Statement and Annual Report, and the accompanying proxy, were first furnished to shareholders on May 13, 2011. As of the close of business on April 25, 2011, our outstanding voting securities consisted of 606,471,857 common shares, the holders of which will be entitled to one vote per share at the annual meeting. The shares represented by each proxy will be voted unless the proxy is revoked before it is exercised. Revocation may be in writing to Kroger’s Secretary, or in person at the meeting, or by appointment of a subsequent proxy. Shareholders may not cumulate votes in the election of directors. The effect of broker non-votes and abstentions on matters presented for shareholder vote is as follows: Item No. 1, Election of Directors – An affirmative majority of the total number of votes cast “for” or “against” a director nominee is required for election. Accordingly, broker non-votes and abstentions will have no effect on this proposal. Item No. 2, Approval of 2011 Long-Term Incentive and Cash Bonus Plan – Approval by shareholders of the Plan requires the affirmative vote of the majority of shares participating in the voting. Accordingly, broker non-votes and abstentions will have no effect on this proposal. Item No. 3, Advisory vote on executive compensation – Approval by shareholders of executive compensation requires the affirmative vote of the majority of shares participating in the voting. Accordingly, broker non-votes and abstentions will have no effect on this proposal. Item No. 4, Advisory vote on the frequency of the advisory vote on executive compensation – The option, be it every one, two, or three years, that receives the highest number of votes cast by shareholders will represent the vote on frequency of the advisory vote on executive compensation. Accordingly, broker non-votes and abstentions will have no effect on this proposal. Item No. 5, Selection of Auditors – Ratification by shareholders of the selection of independent public accountants requires the affirmative vote of the majority of shares participating in the voting. Accordingly, abstentions will have no effect on this proposal. Item No. 6, Shareholder Proposal – The affirmative vote of a majority of shares participating in the voting on a shareholder proposal is required for its adoption. Proxies will be voted AGAINST this proposal unless the Proxy Committee is otherwise instructed on a proxy properly executed and returned. Broker non-votes and abstentions will have no effect on this proposal. 8 PROPOSALS TO SHAREHOLDERS ELECTION OF DIRECTORS (ITEM NO. 1) The Board of Directors, as now authorized, consists of fourteen members. All members are to be elected at the annual meeting to serve until the annual meeting in 2012, or until their successors have been elected by the shareholders or by the Board of Directors pursuant to Kroger’s Regulations, and qualified. Kroger’s Articles of Incorporation provide that the vote required for election of a director by the shareholders, except in a contested election or when cumulative voting is in effect, will be the affirmative vote of a majority of the votes cast for or against the election of a nominee. The experience, qualifications, attributes, and skills that led the Corporate Governance Committee and the Board to conclude that the following individuals should serve as directors are set forth opposite each individual’s name. The committee memberships stated below are those in effect as of the date of this proxy statement. It is intended that, except to the extent that authority is withheld, proxies will be voted for the election of the following persons: Name Professional
